                   Case 2:20-cv-08725-JAK-KS Document 1 Filed 09/23/20 Page 1 of 6 Page ID #:1




                    1 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      LYNN L. KRIEGER, SB# 209592
                    2 Email: Lynn.Krieger@lewisbrisbois.com
                      333 Bush Street, Suite 1100
                    3 San Francisco, California 94104-2872
                      Telephone: 415.362.2580
                    4 Facsimile: 415.434.0882
                    5 Attorneys for Plaintiffs
                      EVERGREEN MARINE CORP. (TAIWAN) LTD.; EVERGREEN
                    6 MARINE (UK) LIMITED; ITALIA MARITTIMA SPA; EVERGREEN MARINE
                      (HONG KONG) LTD.; EVERGREEN MARINE (SINGAPORE) PTE. LTD.,
                    7 EVERGREEN SHIPPING AGENCY (AMERICA) CORPORATION
                    8                                UNITED STATES DISTRICT COURT
                    9                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
                   10
                   11 EVERGREEN MARINE CORP.                              Case No. 2:20-cv-8725
                      (TAIWAN) LTD.; EVERGREEN
                   12 MARINE (UK) LIMITED; ITALIA                         COMPLAINT
                      MARITTIMA SPA; EVERGREEN
                   13 MARINE (HONG KONG) LTD.;                            Demand in excess of: $488,420
                      EVERGREEN MARINE
                   14 (SINGAPORE) PTE. LTD.,                                 1. Breach of a Maritime Contract
                      EVERGREEN SHIPPING AGENCY                              2. Open book Account
                   15 (AMERICA) CORPORATION,                                 3. Goods and Services Rendered
                   16                      Plaintiffs,
                   17             vs.
                   18 MASTER INTERNATIONAL
                      LOGISTICS (CHINA) CO., LTD., a
                   19 foreign corporation; DIRECT
                      SERVICE INC., a California
                   20 corporation; Does 1 through 10,
                      inclusive,
                   21
                                   Defendants.
                   22
                   23                                          JURISDICTION
                   24            1.        This is a suit for breach of contract and unpaid detention/per diem,
                   25 costs and fees pursuant to ocean bills of lading and other written agreements, and
                   26 comprises an admiralty and maritime claim pursuant to 28 U.S.C. § 1333(1) and
                   27 Rule 9(h) of the Federal Rules of Civil Procedure, and the Shipping Act of 1984, as

LEWIS              28 amended, 46 U.S.C. §§ 40101 et seq.
BRISBOIS
BISGAARD                4823-5701-0121.1
& SMITH LLP
ATTORNEYS AT LAW                                                   COMPLAINT
                   Case 2:20-cv-08725-JAK-KS Document 1 Filed 09/23/20 Page 2 of 6 Page ID #:2




                    1                                                VENUE
                    2            2.        Venue is proper in this court as the contract that is the subject of this
                    3 lawsuit was entered into in Los Angeles County and, on information and belief, the
                    4 Defendant Direct Service Inc. (“DIRECT”) is headquartered and has its principal
                    5 place of business in Los Angeles.
                    6                                            THE PARTIES
                    7            3.        Plaintiffs Evergreen Marine Corp. (Taiwan) Ltd., Evergreen Marine
                    8 (UK) Limited, Italia Marittima SPA, Evergreen Marine (Hong Kong) Ltd. and
                    9 Evergreen Marine (Singapore) Pte. Ltd. (collectively referred to as the
                   10 “EVERGREEN LINE”) are, and at all times relevant hereto were, foreign
                   11 corporations, doing business as international ocean carrier in the name of
                   12 EVERGREEN LINE under the Joint Service Agreement (FMC Agreement No.
                   13 011982) which is filed with the Federal Maritime Commission.
                   14            4.        Plaintiffs conduct business in the U.S.A. by and through their agent,
                   15 plaintiff Evergreen Shipping Agency (America) Corporation (“EVERGREEN
                   16 SHIPPING”), a New Jersey corporation with its principal place of business in Jersey
                   17 City, New Jersey. EVERGREEN SHIPPING performs various services including
                   18 billing and collection of per diem charges that are subject matter of this action.
                   19            5.        Plaintiffs EVERGREEN LINE and plaintiffs EVERGREEN
                   20 SHIPPING are collectively referred to herein as “plaintiffs.”
                   21            6.        Plaintiffs are informed and believe, and on that basis allege that
                   22 defendant Master International Logistics (China) Co., Ltd. (“MASTER”) is, and at
                   23 all times relevant hereto was, a foreign corporation with its principal place of
                   24 business in Shanghai, China. Defendant MASTER is registered as a foreign-based
                   25 non-vessel operating common carrier (“NVOCC”) with the Federal Maritime
                   26 Commission, and is required to maintain a resident legal agent for service of process
                   27 in the U.S.A.

LEWIS              28            7.        Plaintiffs are informed and believe, and on that basis allege that
BRISBOIS
BISGAARD
& SMITH LLP
                        4823-5701-0121.1                                 2
ATTORNEYS AT LAW                                                    COMPLAINT
                   Case 2:20-cv-08725-JAK-KS Document 1 Filed 09/23/20 Page 3 of 6 Page ID #:3




                    1 defendant DIRECT is, and at all times relevant hereto was a California corporation
                    2 doing business within the district as a non-vessel operating common carrier
                    3 (“NVOCC”) as defined in 46 USC 515 (2)(k), and, based upon knowledge,
                    4 information and belief, acted as such in the transactions complained of herein.
                    5            8.        Plaintiffs have no knowledge of the true names and capacities of
                    6 defendants sued herein as Does 1 through 10, inclusive, except that plaintiffs are
                    7 informed and believe, and on that basis allege, that the loss and damages sustained
                    8 by the plaintiffs were proximately caused by the defendants’ breach of contract.
                    9 Plaintiffs therefore sue these defendants by such fictitious names and plaintiffs will
                   10 amend this Complaint to allege their true names and capacities when ascertained.
                   11            9.        Plaintiffs are informed and believe, and on that basis allege that each of
                   12 the Doe defendants was, at all times herein mentioned, the agent, principal, servant,
                   13 employees or contractor for the other defendants.
                   14                                    GENERAL ALLEGATIONS
                   15            10.       Plaintiffs refer to paragraphs 1 through 9 of this Complaint and
                   16 incorporate them herein as though fully set forth.
                   17            11.       Between May 2018 and January 2019, DIRECT and MASTER entered
                   18 into a series of written contracts with plaintiffs. These contracts of carriage are
                   19 evidenced by bills of lading and confidential service contracts(s). A true and correct
                   20 copy of the relevant bills of lading are attached hereto as Exhibit A).
                   21            12.       The terms and conditions of EVERGREEN LINE’s standard bill of
                   22 lading pertaining to this case are attached hereto as Exhibit B and state in relevant
                   23 part as follows:
                   24            •         (“Preword”) In accepting this Bill, whether in paper or electronic form,
                                           the Merchant agrees to be bound by all the stipulations, exceptions,
                   25                      terms and conditions contained or incorporated in this Bill whether
                                           written, typed, stamped, printed or otherwise, and as well, to be bound
                   26                      by the Carrier's Tariff rules and regulations which are deemed
                                           incorporated herein, all of which supersede all previous agreements,
                   27                      including booking notes, dock and mate's receipts and like, any local
                                           customs or privileges to the contrary notwithstanding.
LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
                        4823-5701-0121.1                                3
ATTORNEYS AT LAW                                                    COMPLAINT
                   Case 2:20-cv-08725-JAK-KS Document 1 Filed 09/23/20 Page 4 of 6 Page ID #:4




                    1            •         Article 1(2) defines “Carrier” to mean the “Vessel Provider identified
                                           on the front of this Bill doing business as Evergreen Line, which is a
                    2                      Joint Service Agreement as defined by the U.S. Shipping Act of 1984
                                           and any amendments thereto, consisting of Evergreen Marine Corp.
                    3                      (Taiwan) Ltd., Evergreen Marine (UK) Ltd., Italia Marittima S.P.A.,
                                           Evergreen Marine (Hong Kong) Ltd., and Evergreen Marine
                    4                      (Singapore) Pte Ltd.”
                    5            •         Article 1(9) defines “Merchant” to include “the shipper, Holder,
                                           consignee, the receiver of the Goods, any person owning or entitled to
                    6                      the possession of the Goods or this Bill and anyone acting on behalf of
                                           any such persons.”
                    7
                                 •         Article 14(4) provides, in pertinent part, that: “The Merchant of the
                    8                      Goods shall be jointly and severally liable to Carrier for the payment of
                                           all freight, . . . . . . . . . . . . , demurrage, detention, General Average,
                    9                      salvage and other charges, including but not limited to court costs,
                                           expenses and reasonable attorney’s fees incurred in collecting sums due
                   10                      to the Carrier.”
                   11                                        FIRST CAUSE OF ACTION
                   12                        (Breach of a Maritime Contract Against All Defendants)
                   13            13.       Plaintiffs refer to paragraphs 1 through 12 of this Complaint and
                   14 incorporate them herein as though fully set forth.
                   15            14.       Plaintiffs have fully performed its tariff and contractual obligations,
                   16 except those that were discharged or excused by the conduct of the Defendants.
                   17            15.       Pursuant to the contracts of carriage and/or service contract(s),
                   18 defendants were required to pay the detention or per diem charges for retaining the
                   19 ocean containers and chassis beyond the specified free times, in addition to any
                   20 attorneys’ fees, expenses, and costs incurred in the event they failed to do so.
                   21            16.       Plaintiffs through their agent EVERGREEN SHIPPING have
                   22 demanded that the defendants pay the total sum of $488,420.00, but the defendants
                   23 have failed and refused and continue to fail and refuse to pay said sum, and the
                   24 whole thereof is now due, owning and payable together with interest, fees and costs.
                   25 A summary of the relevant bills of lading and invoices as to the unpaid per diem
                   26 charges is attached hereto as Exhibit C and incorporated into this complaint.
                   27            17.       The defendants, and each of them, materially and substantially

LEWIS              28 breached the agreements by failing to pay the detention charges when demands were
BRISBOIS
BISGAARD
& SMITH LLP
                        4823-5701-0121.1                                  4
ATTORNEYS AT LAW                                                     COMPLAINT
                   Case 2:20-cv-08725-JAK-KS Document 1 Filed 09/23/20 Page 5 of 6 Page ID #:5




                    1 made.
                    2            18.       As a direct and proximate result of the material breach of contract by
                    3 the defendants, the plaintiffs have sustained damages in the sum of at least
                    4 $488,420.00, no part of which has been paid by the defendants despite numerous
                    5 demands therefore.
                    6            19.       Pursuant to Article 14(4) of EVERGREEN LINE’s Bill of Lading, the
                    7 plaintiffs are entitled to recover reasonable attorneys’ fees and the cost of suit
                    8 incurred in this case.
                    9                                      SECOND CAUSE OF ACTION
                   10                              (Open Book Account Against All Defendants)
                   11            20.       Plaintiffs incorporate by reference paragraphs 1 through 19.
                   12            21.       Within the last four (4) years, prior to the commencement of this
                   13 action, defendants became indebted to Evergreen Line on an open book account for
                   14 a principal balance due in the total amount of $511,500.00.
                   15            22.       Despite due demands, the sum of $488,420 plus fees and costs is now
                   16 due, owing and unpaid on the open book account.
                   17                                       THIRD CAUSE OF ACTION
                   18                         (Goods and Services Rendered Against All Defendants)
                   19            23.       Plaintiffs incorporate by reference paragraphs 1 through 22.
                   20            24.       Plaintiffs performed the services and delivered the goods as request by
                   21 defendants.
                   22            25.       Defendants, all of whom are liable under the bill of lading, failed to pay
                   23 for use of goods.
                   24            26.       The reasonable value of the services, including the use of the container
                   25 equipment, totals in excess of $488,420.
                   26            27.       Despite due demands, the sum of $488,420 is now due, owing and
                   27 unpaid for said goods and services.

LEWIS              28            WHEREFORE, plaintiffs Evergreen Marine Corp. (Taiwan) Ltd., Evergreen
BRISBOIS
BISGAARD
& SMITH LLP
                        4823-5701-0121.1                                5
ATTORNEYS AT LAW                                                    COMPLAINT
                   Case 2:20-cv-08725-JAK-KS Document 1 Filed 09/23/20 Page 6 of 6 Page ID #:6




                    1 Marine (UK) Limited, Italia Marittima SPA, Evergreen Marine (Hong Kong) Ltd.,
                    2 Evergreen Marine (Singapore) Pte. Ltd. and Evergreen Shipping Agency (America)
                    3 Corporation pray for judgment against defendants, jointly and severally, as follows:
                    4            1.        For damages in the principal amount of $488,420;
                    5            2.        For pre-judgment interest at the rate of 10 percent according to proof;
                    6            3.        For reasonable attorneys’ fees;
                    7            4.        For costs of suit incurred herein.
                    8
                    9
                        DATED: September 22, 2020                  LEWIS BRISBOIS BISGAARD & SMITH LLP
                   10
                   11
                   12                                              By:         /s/ Lynn L. Krieger
                   13                                                    LYNN L. KRIEGER
                                                                         Attorneys for Plaintiffs EVERGREEN
                   14
                                                                         MARINE CORP. (TAIWAN) LTD.;
                   15                                                    EVERGREEN MARINE (UK) LIMITED;
                                                                         ITALIA MARITTIMA SPA;
                   16
                                                                         EVERGREEN MARINE (HONG KONG)
                   17                                                    LTD.; EVERGREEN MARINE
                                                                         (SINGAPORE) PTE. LTD., EVERGREEN
                   18
                                                                         SHIPPING AGENCY (AMERICA)
                   19                                                    CORPORATION
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27

LEWIS              28
BRISBOIS
BISGAARD
& SMITH LLP
                        4823-5701-0121.1                                 6
ATTORNEYS AT LAW                                                    COMPLAINT
